FILED: March 29, 2007
IN THE SUPREME COURT OF THE STATE OF OREGON
KATRINA WYNNE,
Appellant,
v.
DEPARTMENT OF REVENUE,
State of Oregon,
Respondent.
(OTC 4709; SC S52738)
En Banc
On appeal from the Oregon Tax Court.*
Henry C. Breithaupt, Judge.
Submitted on the record December 1, 2006.
Katrina Wynne, appellant pro se, Yachats, filed the brief for herself.
Rochelle Nedeau, Assistant Attorney General, Salem, filed the brief for
respondent.  With her on the brief was Hardy Myers, Attorney General.
DURHAM, J.
The judgment of the tax court is affirmed.
* 18 Or. Tax 306 (2005)
DURHAM, J.
Plaintiff appeals a judgment entered August 9, 2005, in the Oregon Tax
Court, Regular Division, that dismissed her complaint with prejudice under TCR
21(A)(8) because it failed to state ultimate facts sufficient to constitute a claim for relief. 
This court has jurisdiction of an appeal from a judgment of the tax court.  ORS 19.205;
ORS 305.445.  We affirm.
This case raises a procedural question:  Does Oregon law authorize plaintiff
to file her claims, which concern a dispute over ad valorem property taxes, in the regular
division of the tax court without first filing those claims in that court's magistrate
division?  The tax court concluded that Oregon law required plaintiff to bring her claims
first in the magistrate division, not the regular division.  Wynne v. Dept. of Rev., 18 OTR
306 (2005) (order granting motion to dismiss).  To explain why we agree with that
determination, we begin with a brief statement of the facts from the record, including
plaintiff's complaint.  In doing so, we construe the facts alleged in the complaint in the
light most favorable to the nonmoving party, plaintiff.
The property in question is plaintiff's manufactured residential structure in
Lincoln County (the county).  Plaintiff disputed the valuation that the county assigned to
the property for three tax years, 2001-02, 2002-03, and 2003-04.  Plaintiff filed claims
regarding those disputes in the magistrate division.  On November 10, 2004, a magistrate
resolved those disputes by entering a judgment, to which plaintiff stipulated, that declared
the real market value of the property for the three years in question.
Also in November 2004, the county mailed a notice to plaintiff of the
assessed valuation of the property for the 2004-05 tax year.  Plaintiff disagreed with that
assessment and pursued, unsuccessfully, an appeal under ORS 309.100 of the valuation
decision to the county board of property tax appeals.  She then filed two challenges to the
board's decision, one in the magistrate division and one in the regular division of the tax
court. (1)  This case concerns plaintiff's challenge to the valuation for the 2004-05 tax
year that plaintiff filed in the regular division.
The Department of Revenue (department) filed a motion to dismiss the
proceeding in the regular division, arguing that plaintiff failed to state facts sufficient to
state a claim for relief from the regular division.  The department argued that Oregon law
required plaintiff to proceed first through the magistrate division before bringing any
claim in the regular division.
In response, plaintiff raised a number of arguments.  She asserted that her
claim in the regular division sought to challenge the valuation methodology that the
county had followed, not only the valuation of her property for a single tax year, and that
she was requesting declaratory relief that would control the county's valuations in future
years.  She explained that that approach, in her view, was more efficient and would
obviate the need to pursue identical appeals each year.  She also pointed out that she had
raised certain state constitutional challenges regarding the uniformity of the county's
assessment of her property and argued that the magistrate division had no authority to
consider constitutional challenges of that kind. (2)  Finally, plaintiff contended that her
claim incorporated a request for injunctive relief to control the county's conduct in the
future.  She asserted that only the regular division, not the magistrate division, could grant
injunctive relief.  As noted, the tax court rejected each of those arguments.
Plaintiff's complaint, reduced to its essence, challenges the county's
valuation of her property for a single tax year, 2004-05.  Plaintiff charges that the
valuations that the county had assigned in previous tax years also were erroneous, but the
November 10, 2004, judgment to which plaintiff stipulated finally adjudicated those
earlier valuation disputes.  Neither does plaintiff's assertion of constitutional bases for her
challenge and her request for declaratory and injunctive relief alter the character of her
complaint.  Although the department offers a variety of reasons why plaintiff cannot seek
those particular forms of relief in this proceeding, we conclude, as did the tax court, that
plaintiff's complaint is insufficient for a more fundamental reason.
The statutory authority for plaintiff's appeal of her dispute with the county
is ORS 305.275, which provides, in part:

"(1) Any person may appeal under this subsection to the magistrate
division of the Oregon Tax Court as provided in ORS 305.280 and 305.560,
if all of the following criteria are met:
"(a) The person must be aggrieved by and affected by an act,
omission, order or determination of:
"* * * * * 
"(B) A county board of property tax appeals other than an order of
the board;
"* * * * *
"(b) The act, omission, order or determination must affect the
property of the person making the appeal * * *.
"(c) There is no other statutory right of appeal for the grievance.
"* * * * *
"(3) Subject to ORS 305.403, if a taxpayer may appeal to the board
of property tax appeals under ORS 309.100, then no appeal shall be allowed
under this section.  The appeal under this section is from an order of the
board as a result of the appeal filed under ORS 309.100 or from an order of
the board that certain corrections, additions to or changes in the roll be
made."

Plaintiff's case meets the criteria listed in ORS 305.275(1).  Therefore, that
statute entitled her to appeal "to the magistrate division of the Oregon Tax Court as
provided in ORS 305.280 and 305.560 * * *."  ORS 305.280 lists several timelines and
other rules for tax appeals that are not material to the present discussion.  ORS
305.560(1)(a) requires a taxpayer to file "an appeal under ORS 305.275 * * * with the
clerk of the Oregon Tax Court * * *."  ORS 305.560 does not refer in text to the filing of
the appeal in either the "magistrate" or "regular" divisions of the tax court.  However,
another statute, ORS 305.501, explains that procedural matter.  ORS 305.501 provides, in
part:

"(1) Except as provided in subsection (2) of this section [authorizing
mediation of a tax appeal under specified circumstances], an appeal to the
tax court shall be heard by a tax court magistrate unless specially designated
by the tax court judge for hearing in the regular division. * * *
"* * * * *
"(5)(a) Any party dissatisfied with a written decision of a magistrate
may appeal the decision to the judge of the tax court by filing a complaint in
the regular division of the tax court within 60 days after the date of entry of
the written decision.
"* * * * *
"(d) Appeal to the judge of the tax court is the sole and exclusive
remedy for review of a written decision of a magistrate."

The record contains no special designation by the tax court judge under
ORS 305.501(1) authorizing the regular division to hear plaintiff's appeal, and we are
aware of none.  Consequently, plaintiff had authority to appeal solely to the magistrate
division.  And, because plaintiff did not first obtain a written decision of a magistrate
regarding her claim, no statute authorized her to appeal to the regular division under ORS
305.501(5)(a).
Plaintiff's allegations that the county's valuation procedures transgress
various constitutional requirements furnish no justification for plaintiff's decision to
bypass the magistrate division.  Her constitutional law arguments do not alter the fact that
her appeal is solely a challenge to the valuation of her property that is subject to ORS
305.275.
Plaintiff asserts that her requests for declaratory and injunctive relief
against future violations of her rights by the county entitle her to appeal to the regular
division.  We disagree.  ORS 309.115 supplies plaintiff with the prospective protection
that the legislature deems appropriate if she is successful in obtaining a final order
correcting the assessed value of her property. (3)  Plaintiff's generalized claim for
declaratory and injunctive relief fails to take into account the specific remedial policy
choices that ORS 309.115 identifies.  She does not explain away the conflict between
ORS 309.115 and the open-ended remedies that she seeks.  More to the point, she does
not explain why her request for declaratory and injunctive relief entitles her to sidestep
the magistrate division.  Plaintiff is not free to evade the legislatively prescribed scheme
for review and remediation of her property tax valuation appeal by incorporating into her
complaint a broad request for declaratory and injunctive relief, and arguing that the
procedural path that she wishes to follow is more efficient than the path that the
legislature has required.
Finally, plaintiff argues that the tax court erred in dismissing her complaint
with prejudice.  We disagree.  Plaintiff was powerless to cure her error -- appealing to the
wrong division within the tax court -- by modifying the allegations in her complaint. 
Dismissal of the complaint with prejudice was the correct disposition.
The judgment of the tax court is affirmed.


1. Plaintiff asked the tax court to remand her complaint in the regular division to the
magistrate division in lieu of dismissing it.  The tax court declined, because plaintiff's
nearly identical complaint already was pending in the magistrate division.  The
correctness of that ruling is not at issue in this appeal.
On October 7, 2005, plaintiff moved to dismiss her challenge in the
magistrate division.  On October 18, 2005, a magistrate granted her motion and dismissed
the magistrate division proceeding.
Return to previous location.



2. Article I, section 32, of the Oregon Constitution provides, in part:   "[A]ll taxation
shall be uniform on the same class of subjects within the territorial limits of the authority
levying the tax."  In Jarvill v. City of Eugene, 289 Or 157, 177-78, 613 P2d 1 (1980), this
court stated that "once a taxing authority selects a class for taxation, the tax must apply
uniformly among all objects in the class."
Return to previous location.



3. ORS 309.115 provides, in part:

"(1) If the Department of Revenue, the board of property tax appeals
or the tax court or other court enters an order correcting the real market
value of a separate assessment of property and there is no further appeal
from that order, except as provided under subsection (2) or (3) of this
section, the value so entered shall be the real market value entered on the
assessment and tax rolls for the five assessment years next following the
year for which the order is entered.
"(2) Notwithstanding subsection (1) of this section, the following
adjustments may be made to the real market value during the period
described in subsection (1) of this section:
"(a) Annual trending or indexing applied to all properties of the same
property class in the county, or within clearly defined areas of the county
under this chapter.
"(b) Annual trending or depreciation factors applied to similar
property.
"(c) Additions or retirements based upon returns filed under ORS
308.290.
"(d) Additions, retirements or economic trending from the annual
valuations under ORS 308.505 to 308.665.
"(e) Increases directly related to additions, remodeling or
rehabilitation made to property.
"(f) Changes directly related to subdividing or partitioning the
property.
"(g) Changes directly related to rezoning the property and using the
property consistent with the rezoning.
"(h) Property damaged, destroyed or otherwise subject to loss of real
market value."

Return to previous location.